TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00724-CR



                              Stephen Tracy Meredith, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
        NO. 41286, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               After this Court granted appellant’s motion requesting an extension of time to file his

brief, appellant failed to timely file his brief, and the clerk of this Court sent a letter notifying

appellant’s court-appointed counsel, Gary E. Prust, that the brief was overdue. In response, counsel

filed a second motion requesting an extension of time to file the brief, which this Court granted

advising counsel that no further extensions would be granted. To date, the brief has not been

tendered for filing and is once again overdue.

               We abate this appeal and remand the case to the trial court. The trial court shall

conduct a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If
necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

appeal. Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared and

forwarded to this Court no later than November 19, 2014. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered on this the 20th day of October, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated and Remanded

Filed: October 20. 2014

Do Not Publish




                                                  2